 

Exhibit 10.456

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

BR BOCA JV MEMBER, LLC

 

THIS FIRST AMENDMENT to the Amended and Restated Limited Liability Company
Agreement (the “Amendment”) of BR BOCA JV MEMBER, LLC, a Delaware limited
liability company (the “Company”), is made as of February 15, 2017 and shall be
effective as of the 6th day of January, 2017 (the “Amendment Date”), by BRG
BOCA, LLC, a Delaware limited liability company (“BRG”), and BLUEROCK SPECIAL
OPPORTUNITY + INCOME FUND II, LLC, a Delaware limited liability company (“SOIF
II”) (each, a “Member” and together, the “Members”).

 

RECITALS

 

WHEREAS, BR Boca JV Member, LLC was duly formed on June 21, 2016 pursuant to the
Delaware Limited Liability Company Law, as amended from time to time (the
“Act”).

 

WHEREAS, the initial members of the Company, BRG and SOIF II, entered into that
certain Amended and Restated Limited Liability Company Agreement for the Company
dated effective as of January 6, 2017 (the “LLC Agreement”).

 

WHEREAS, the Members desire to amend the LLC Agreement as of the Amendment Date
to correct the scrivener’s error and otherwise on the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the LLC
Agreement is hereby modified and amended as set forth below. Capitalized terms
used herein without definition shall have the meanings given in the LLC
Agreement.

 

1.            Section 4(a) is hereby deleted in its entirety and replaced with
the following:

 

(a)          Subject to Sections 7(d) and 7(e), the Company, and each of the
Manager and the Management Committee on behalf of the Company (as applicable),
(i) shall have and exercise all powers necessary, convenient, or incidental to
accomplish its purposes as set forth in Section 3 and (ii) subject to Section 3,
shall have and exercise all of the powers and rights conferred upon limited
liability companies formed pursuant to the Act.

 

2.           The last sentence of Section 5 is hereby deleted in its entirety
and replaced with the following:

 

Subject to Section 7, the Members may act by written consent.

 

3.           Sections 7(a), 7(b) and 7(c) are hereby deleted in their entirety,
and are replaced with the following:

 

(a)       Subject to Sections 7(d) and 7(e), as applicable, the business and
affairs of the Company shall be managed by or under the direction of the
Manager. The initial Manager shall be SOIF II. The Manager shall hold office
until such Manager’s dissolution, death or resignation. Subject to the
provisions of this Section 7 and Section 17, any successor Manager shall be
appointed by a majority of the Membership Interests. Upon exercise by BRG in its
capacity as optionee under the Option Agreement, BRG shall automatically succeed
as, and become, Manager of the Company.

 

 

 

 

(b)       Powers. Subject to Sections 3, 7(d) and 7(e), the Manager shall have
the power to do any and all acts necessary, convenient or incidental to or for
the furtherance of the purposes described herein, including all powers,
statutory or otherwise. Subject to Sections 3, 7(d) and 7(e), the Manager has
the authority to bind the Company.

 

(c)       Manager as Agent. To the extent of its powers set forth in this
Agreement and subject to Sections 7(d) and 7(e), the Manager is an agent of the
Company for the purpose of the Company’s business, and the actions of the
Manager taken in accordance with such powers set forth in this Agreement shall
bind the Company.

 

4.          A new Section 7(e) is hereby added to the LLC Agreement, and shall
read as follows:

 

(e)       Management Committee. BRG and SOIF II hereby establish a management
committee (the “Management Committee”) and, subject to Section 7(d), grants to
the Management Committee the sole and exclusive right, power and authority to
make, approve or disapprove all Major Decisions (as hereinafter defined) on
behalf of the Company. The Management Committee may appoint individuals to act
its behalf pursuant to this Section 7(e), with such titles and authority as
determined from time to time by the Management Committee.

 

(i)For purposes of this Agreement, “Major Decision” means any decision for the
Company to take, or refrain from taking, any action or incurring any obligation
with respect to the following matters (or the effectuation of any such action or
obligation):

 

(A)any merger, conversion or consolidation involving the Company or any
subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets or all of the interests of the Members
in the Company, in one or a series of related transactions;

 

(B)any liquidation, dissolution or termination of the Company or any subsidiary;

 

(C)giving, granting or undertaking any options, rights of first refusal, deeds
of trust, mortgages, pledges, ground leases, security or other interests in or
encumbering any real property owned by BR NCC Boca Apok Owner, LLC (such real
property, collectively, the “Property”), any portion thereof or any other
material assets;

 

(D)selling, conveying or effecting any other direct or indirect transfer of the
Property, any subsidiary or other material asset of the Company or any portion
thereof or the entering into of any agreement, commitment or assumption with
respect to any of the foregoing;

 

 

 

 

(E)acquiring, directly or through any subsidiaries, by purchase, ground lease or
otherwise, any real property or other material asset or the entry into of any
agreement, commitment or assumption with respect to any of the foregoing, or the
making or posting of any deposit (refundable or non-refundable);

 

(F)taking any action by the Company or any subsidiary that is reasonably likely
to result in any Member or any of its affiliates having individual liability
under any so called “bad boy” guaranties or similar agreements provided to third
party lenders in respect of financings relating to the Company, its subsidiaries
or any of their assets which provide for recourse as a result of willful
misconduct, fraud or gross negligence or failure to comply with the covenants or
any other provisions of such “bad boy” guaranties;

 

(G)institute or settle any Company or subsidiary legal claims in excess of
$50,000;

 

(H)employ, enter into any contract with (or materially modify any contract
with), or otherwise compensate, directly or indirectly, the Manager or any
affiliate of the Manager;

 

(I)amend, modify, recast, refinance or replace any financing to which the
Company or a subsidiary is a party or which encumbers the Property or any
portion thereof;    



(J)incur on behalf of the Company or a subsidiary during any year any capital
expenditures in excess of $50,000;

 

(K)make any loan to any Member, except as expressly provided for in this
Agreement; or

 

(L)cause or permit the Company or a subsidiary to file for or fail to contest a
bankruptcy proceeding, or seek or permit a receivership or make an assignment
for the benefit of its creditors.

 

(ii)The Management Committee shall consist of four (4) individuals appointed to
act as “representatives” of the Member that appointed him or her (the
“Representatives”) as follows: (a) BRG shall be entitled to designate two (2)
Representatives to represent BRG; and (b) SOIF II shall be entitled to designate
two (2) Representatives to represent SOIF II. The initial Representatives of BRG
shall be Christopher J. Vohs and Michael. L. Konig. The initial Representatives
of SOIF II shall be Jordan Ruddy and James G. Babb. BRG and SOIF II each
represents, warrants and covenants that the Representatives designated by them
have, and shall at all times have, the full power and authority to make
decisions and vote as a member of the Management Committee, and that such
Representatives’ votes as members of the Management Committee will be binding on
each of them and any transferee of all or a portion of their Interest; unless
and until such time as BRG or SOIF II or their transferee notifies the other
Member of a change in a Representative, after which time this sentence shall
apply only with respect to the replacement Representative.

 

 

 

  

(iii)Each member of the Management Committee shall hold office until death,
resignation or removal at the pleasure of the Member that appointed him or her.
If a vacancy occurs on the Management Committee, the party with the right to
appoint and remove such vacating Representative shall appoint his or her
successor. A Member shall lose its right to have Representatives on the
Management Committee, and its Representatives on the Management Committee shall
be deemed to be automatically removed, as of the date on which such Member
ceases to be a Member or as otherwise provided in this Agreement. If either BRG
or SOIF II, or any affiliate thereof (any such party, for purposes of this
Section 7(e), the “Transferor Party”), transfers all or a portion of its
interest to any affiliate thereof pursuant to Section 16 hereof, which affiliate
is thereafter admitted as a Member pursuant to Section 18 hereof, such affiliate
(the “Transferee Affiliate”) shall automatically, and without any further action
or authorization by any Member, succeed to the rights and powers of BRG or SOIF
II (or the applicable Transferee Affiliate) under this Section 7(e) as may be
agreed to between the Transferor Party, on the one hand, and the Transferee
Affiliate to which the interest is being transferred, on the other hand,
including the shared or unilateral right to appoint the Representatives that the
Transferor Party was theretofore entitled to appoint pursuant to Section
7(e)(ii) hereof.

 

(iv)The only Representatives required to constitute a quorum for a meeting of
the Management Committee shall be one (1) Representative appointed by BRG and
one (1) Representative appointed by SOIF II; provided, however, that if BRG has
not appointed at least one (1) Representative to the Management Committee at the
time of such meeting (for example, if each BRG Representative has been removed
and not replaced), then a quorum for a meeting of the Management Committee shall
be one (1) Representative appointed by SOIF II. Each of the two (2)
Representatives appointed by SOIF II shall be entitled to cast two (2) votes on
any matter that comes before the Management Committee, and each of the
Representatives appointed by BRG shall be entitled to cast one (1) vote on any
matter that comes before the Management Committee. Approval by the Management
Committee of any matter shall require the affirmative vote (including votes cast
by proxy) of at least a majority of the votes of the Representatives then in
office voting at a duly held meeting of the Management Committee.

 

(v)Any meeting of the Management Committee may be held by conference telephone
call, video conference or through similar communications equipment by means of
which all persons participating in the meeting can communicate with each other.
Participation in a telephonic and/or video conference meeting held pursuant to
this Section 7(e) shall constitute presence in person at such meeting.

 

 

 

 

(vi)Any action required or permitted to be taken at a meeting of the Management
Committee may be taken without a meeting, without prior notice and without a
vote if a consent or consents in writing, setting forth the action so taken,
shall be signed by the Representatives having not less than the minimum of votes
that would be necessary to authorize or take such action at a meeting at which
all Representatives entitled to vote thereon were present and voted. All
consents shall be filed with the minutes of the proceedings of the Management
Committee.

 

(vii)Except as otherwise expressly provided in this Agreement, none of the
Members or their Representatives (in their capacities as members of the
Management Committee only) shall have any duties or liabilities to the Company
or any other Member (including any fiduciary duties), whether or not such duties
or liabilities otherwise arise or exist in law or in equity, and each Member
hereby expressly waives any such duties or liabilities; provided, however, that
this Section 7(e)(vii) shall not eliminate or limit the liability of such
Representatives or the Members (A) for acts or omissions that involve fraud,
intentional misconduct or a knowing and culpable violation of law, or (B) for
any transaction not permitted or authorized under or pursuant to this Agreement
from which such Representative or Member derived a personal benefit unless the
Management Committee has approved in writing such transaction in accordance with
this Agreement; provided, further, however, that the duty of care of each of
such Representatives and the Members is to not act with fraud, intentional
misconduct or a knowing and culpable violation of law. Except as provided in
this Agreement, whenever in this Agreement a Representative of a Member and/or a
Member is permitted or required to make a decision affecting or involving the
Company, any Member or any other person, such Representative and/or such Member
shall be entitled to consider only such interests and factors as he, she or it
desires, including a particular Member’s interests, and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any Member.

 

The LLC Agreement, as amended, remains in full force and effect, unmodified
except as specifically set forth herein. In the event of any conflict between
the provisions of this Amendment and the provisions of the LLC Agreement, the
provisions of this Amendment shall govern and control. This Amendment shall be
governed by the laws of the State of Delaware.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Members have executed this Amendment to be effective as
of the Amendment Date set forth above.

 

  MEMBERS:   BRG BOCA, LLC, a Delaware limited liability company

 

By: Bluerock Residential Holdings, L.P.,   a Delaware limited partnership   Its:
Sole Member

 

  By: Bluerock Residential Growth REIT, Inc.,     a Maryland corporation   Its:
General Partner

 

  By: /s/ Michael L. Konig   Name: Michael L. Konig   Title: Chief Operating
Officer, Secretary and General Counsel

 

  BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC,   a Delaware limited
liability company

 

  By: BR SOIF II Manager, LLC,     a Delaware limited liability company   Its:
Manager

 

  By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title:    Authorized Signatory

 



 

